Exhibit 10.P








--------------------------------------------------------------------------------





2016 STOCK OPTION GRANT
STOCK OPTION AGREEMENT
UNDER THE 2015 STOCK PLAN




Grant Date: Grant Date
Name: Participant Name
Number and Type of Shares: Shares Granted Stock Options
Exercise Price: Exercise Price
Expiration Date: Expiration Date


The Compensation and Organization Committee (the “Committee”) of the Board of
Directors of Eaton Corporation plc (the “Company”) has awarded you, effective as
of Grant Date (the “Grant Date”), the option (the “Option”) to purchase from the
Company the number of ordinary shares of the Company with a par value of one
cent each (“Ordinary Shares”) specified in your account available online at
Eaton Service Center maintained by Fidelity Stock Plan Services (or any
successor third party administrator of the Plan) (the “Third Party
Administrator”), subject to the terms and conditions of the Company’s 2015 Stock
Plan (the “Plan”) and this Stock Option Agreement (this “Agreement”). The
exercise price of the Option per Ordinary Share (the “Exercise Price”) is
available online at the Eaton Service Center maintained by the Third Party
Administrator. The Option may be intended to qualify as an Incentive Stock
Option, in whole or in part, as published in the Company’s records at the Eaton
Service Center maintained by the Third Party Administrator. Capitalized terms
used without definition in this Agreement shall have the meanings given to such
terms in the Plan. You are required to accept the Award online at the Eaton
Service Center maintained by the Third Party Administrator, which may be
accessed through the Company’s website, or in such other manner as designated by
the Company and communicated to you. You acknowledge and agree as follows:


1.    Acceptance. I hereby accept the aforementioned Award on the terms and
conditions provided in the Plan and this Agreement.


2.    Forfeiture. Except as otherwise provided in the Plan or this Agreement,
the Option, to the extent not previously vested, shall be forfeited and
immediately cancelled if my employment with the Company or any of its
subsidiaries is terminated under any circumstances whatsoever prior to the
applicable vesting date, including without limitation dismissal, resignation,
divestiture of operations, disability or retirement. This possibility of
forfeiture shall lapse according to the vesting schedule as published on the
Company’s records at the Eaton Service Center maintained by the Third Party
Administrator. To the extent that the Option is forfeited for any reason or
expires unexercised, I understand that I will not be entitled to exercise the
Option or receive any payment of cash or Ordinary Shares in respect of any
portion of the Option so forfeited or expired.


3.    Vesting and Exercisability.


(a)    The Option will vest and become exercisable, subject to the terms of this
Agreement and the Plan and conditioned upon my continued employment by the
Company or any of its subsidiaries, in accordance with the vesting schedule as
published on the Company’s records at the Eaton Service Center maintained by the
Third Party Administrator; provided, however that the Committee (or its
delegate) may, in its sole




--------------------------------------------------------------------------------



discretion, accelerate the vesting of the Option in whole or in part in the
event of my termination of employment prior to the applicable vesting date.


(b)    Notwithstanding anything in this Agreement to the contrary, the
provisions of this Section 3(b) shall govern the Option, to the extent not
previously vested or forfeited, in the event of a Change of Control (as defined
in the Plan) of the Company.


(i)     If the Option is not assumed by the acquiring or surviving entity or
otherwise equitably converted or substituted in connection with the Change of
Control in a manner approved by the Committee, then the forfeiture restrictions
referred to in Section 2 hereof shall lapse and the Option will vest and become
exercisable in full (without proration), effective as of the date of the Change
of Control.


(ii)     If the Option is assumed by the acquiring or surviving entity or
otherwise equitably converted or substituted in connection with the Change of
Control in a manner approved by the Committee, then the Option shall continue to
vest subject to my continued employment in accordance with the original vesting
schedule of the Option; provided, however that if within two years after the
Change of Control, my employment is terminated by the Company or a subsidiary
without Cause (as defined in the Plan) or by me for Good Reason (as defined in
the Plan), then the forfeiture restrictions referred to in Section 2 hereof
shall lapse and the Option will vest and become exercisable in full (without
proration), effective as of the date of the date of such employment termination.


4.    Exercise of Option.


(a)    To the extent that the Option becomes vested and exercisable in
accordance with Section 3 of this Agreement, it may be exercised in whole or in
part from time to time by notice to the Company or its designee in accordance
with such procedures as are expressly authorized by the Company from time to
time, together with payment of the aggregate Exercise Price for the number of
Ordinary Shares to be purchased hereunder. The Option may be exercised, during
my lifetime, only by me, or in the event of my legal incapacity, by my guardian
or legal representative acting on my behalf in a fiduciary capacity under state
law and court supervision. If I die before the expiration of the Option, all or
part of the Option may be exercised (prior to expiration) by my personal
representative or by any person who has acquired the Option directly from me by
will, bequest or inheritance, but only to the extent that the Option was vested
and exercisable upon the date of my death.
  
(b)    The Exercise Price is payable (i) in cash or by certified or cashier’s
check or other cash equivalent acceptable to the Company payable to the order of
the Company, (ii) by surrender of Ordinary Shares (including by attestation)
owned by the Grantee having an aggregate fair market value at the time of
exercise (determined based on the closing price per Ordinary Share on the date
of exercise) equal to the aggregate Exercise Price, (iii) by a cashless
broker-assisted exercise that complies with all applicable laws, (iv) by such
other method expressly authorized by the Company, or (v) by a combination of the
foregoing methods.


5.    Term and Expiration of Option. The Option shall in no event be exercisable
after the expiration of 10 years from the Grant Date, notwithstanding anything
to the contrary herein. Except as otherwise determined in the sole discretion of
the Committee (or its delegate), the Option will terminate and automatically be
cancelled at the close of business on the earliest of the following dates,
provided that if such date falls on a Saturday, Sunday or other day when the
principal stock exchange for the Ordinary Shares is closed for trading, the
Option will terminate and automatically be cancelled at the close of business on
the nearest preceding day when such stock exchange is open for trading:






--------------------------------------------------------------------------------



(a)    The fifth (5th) anniversary of the date my employment terminates (i) as a
result of my retirement on or after normal retirement age (age 65 for U.S.
employees), or on or after age 50 with 10 years of service to the Company or a
subsidiary (early retirement), or (ii) as a result of a disability covered by
the Company’s or a subsidiary’s long-term disability benefit plan;


(b)    The fifth (5th) anniversary of the date of my death;


(c)    The date that the Company or a subsidiary terminates my employment for
Cause;


(d)    The ninetieth (90th) day after the date my employment terminates for any
reason other as described in Section 5(a), 5(b) or 5(c); or


(c)    The tenth (10th) anniversary of the Grant Date.


For purposes of this Agreement, “close of business” means 4:00 p.m. Eastern Time
or such other time when the principal stock exchange for the Ordinary Shares
closes on the applicable expiration date.


6.    Shareholder Rights. No holder of the Option shall have any rights as a
shareholder (including voting or dividend rights) with respect to any Ordinary
Shares subject to the Option unless and until the Option has been exercised in
accordance with the terms of this Agreement for such Ordinary Shares.


7.    Tax Matters.


(a)    I am responsible for all taxes and social insurance contributions owed by
me in connection with the Option, regardless of any action the Company takes
with respect to any Tax Withholding Obligations (as defined below) that arise in
connection with the Option. The Company does not make any representation or
undertaking regarding the tax treatment or treatment of any tax withholding in
connection with the grant, vesting or exercise of the Option or the subsequent
sale of the Ordinary Shares. The Company does not commit and is under no
obligation to structure the Option to reduce or eliminate my tax liability.


(b)    Prior to any event in connection with the Option that the Company
determines may result in any domestic or foreign tax withholding obligation,
whether national, federal, state or local, including any social insurance
contributions (the “Tax Withholding Obligation”), I am required to arrange for
the satisfaction of the amount of such Tax Withholding Obligation in a manner
acceptable to the Company. My acceptance of this Agreement constitutes my
instruction and authorization to the Company to withhold on my behalf the number
of Ordinary Shares from those Ordinary Shares issuable to me at the time when
the Option is exercised as the Company determines to be sufficient to satisfy
the Tax Withholding Obligation. The value of the Ordinary Shares withheld for
such purposes shall be based on the fair market value of the Ordinary Shares on
the date of exercise. To the extent that the Company or an affiliate withholds
in Ordinary Shares, it will do so at the minimum statutory rate to the extent
necessary, as determined by the Company, to avoid negative accounting treatment.
Should the Company or the affiliate withhold an amount in excess of my actual
Tax Withholding Obligation, the Company and/or my employer will refund the
excess within a reasonable period and without any interest. I agree (i) to pay
the Company and/or the affiliate employing me any amount of the Tax Withholding
Obligation that is not satisfied by the means described herein or (ii) to the
extent permitted by applicable law, for the Company and/or the affiliate
employing me to deduct cash from my regular salary payroll to cover such
additional amounts. If I fail to comply with my obligations in connection with
the Tax Withholding Obligation as described in this section, the Company may
refuse to deliver the Ordinary Shares.


(c)    I acknowledge that, to the extent applicable, to receive the favorable
tax treatment afforded Incentive Stock Options, the Option must be exercised
within 90 days of retirement or termination




--------------------------------------------------------------------------------



or within one year of termination of employment in case of permanent and total
disability (within the meaning of Section 22(e)(3) of the Internal Revenue Code
of 1986, as amended). An Incentive Stock Option that is not exercised within
those periods will, for tax purposes, be treated the same as an option that is
not an Incentive Stock Option.
    
8.    Transferability. The Option shall not be transferable otherwise than by
will or the law of descent and distribution or, with respect to any portion of
the Option that is not intended to qualify as an Incentive Stock Option, to the
extent permitted by rules or regulations under Section 16(b) under the
Securities Exchange Act of 1934 (the “Exchange Act”) and as adopted by the
Committee.


9.    Compliance with Laws, Regulations and Rules. The Company will use its
reasonable best efforts to comply with all federal and state laws or other
applicable laws and regulations and all rules for domestic stock exchanges on
which its Ordinary Shares may be listed, which apply to the issuance of the
Ordinary Shares subject to the Option, and to obtain such consents and approvals
to such issuance which it deems advisable from federal and state bodies having
jurisdiction of such matters. However, anything herein to the contrary
notwithstanding, the Option shall not be exercisable, and the Company shall not
be obligated to issue or deliver any certificate for shares subject to the
Option, in violation of any such laws, regulations or rules and unless and until
such consents and approvals have been obtained. Any share certificate issued to
evidence Ordinary Shares as to which the Option is exercised may bear such
legends and statements as the Committee shall deem advisable to assure
compliance with federal and state laws or other applicable laws and regulations.
If a person or an estate purporting to acquire the rights to exercise the Option
by bequest or inheritance shall attempt to exercise this option, the Company may
require reasonable evidence as to the ownership of the Option and may request
such consents and releases of taxing authorities as it deems advisable.


10.    Reorganizations, etc. The number of and class of shares subject to the
Option and the Exercise Price per share are subject to adjustment as provided in
Section 11 of the Plan.


11.    No Rights to Continued Employment. I acknowledge that the grant of this
Option does not in any way entitle me to continued employment with the Company
or any of its subsidiaries for the period during which the possibility of
forfeiture continues or for any other period, and does not limit or restrict any
right the Company or any of its subsidiaries otherwise may have to terminate my
employment. Furthermore, the Option and my participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any subsidiary or affiliate.


12.    Non-Competition. I expressly acknowledge and agree that in the event that
I voluntarily leave the employment of the Company or a subsidiary and within one
year after exercise of any portion of the Option enter into an activity as
employee, agent, officer, director, principal or proprietor which, in the sole
judgment of the Committee, is in competition with the Company or a subsidiary,
the amount by which the fair market value per Ordinary Share on the date of
exercise of any such portion exceeds the Exercise Price per Ordinary Share
hereunder, multiplied by the number of Ordinary Shares subject to such exercised
portion, shall inure to the benefit of the Company and I agree to promptly pay
the same to the Company, unless the Committee in its sole discretion shall
determine that such action by me is not inimical to the best interests of the
Company or its subsidiaries.


13.    Non-Solicitation. I agree that during my employment and for a period of
twelve (12) months from the voluntary or involuntary termination of my
employment for any reason and with or without Cause, I will not, (a) either on
my own behalf or for any competing business, directly or indirectly solicit,
divert, appropriate, or accept any business from, or attempt to solicit, divert,
appropriate, or accept any business from any customers with whom I had material
business contact during the last five (5) years of my employment, or about whom
I have any trade secret information, for the purposes of providing products or




--------------------------------------------------------------------------------



services that are the same as or substantially similar to those provided by the
Company or a subsidiary, or (b) directly or indirectly solicit, recruit, or
encourage current employees of Eaton or employees who have terminated their
employment with Eaton or been terminated by Eaton within six months of the
solicitation, recruitment, or encouragement to terminate employment with Eaton
and/or to work in any manner for me or any entity affiliated with me.


14.    Plan Controls. The terms and conditions of the Plan, as amended from time
to time in accordance with the provisions of Section 15 thereof, shall control
the terms and conditions of this option, and anything contained in this
Agreement inconsistent with or in violation of the terms and conditions of the
Plan shall be of no force or effect and shall not be binding upon the Company or
the Option holder. The Plan and this Agreement represent the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements, representations and understandings,
whether written or oral.


15.    Construction. It is intended that acquisition of the Option by the Option
holder shall qualify for exemption from the provisions of Section 16(b) of the
Exchange Act, and each and every provision of this Agreement shall be construed,
interpreted and administered so that the grant of the Option, whether made to an
officer or director of the Company or to any other employee of the Company or a
subsidiary, shall so qualify. Any provision of this Agreement that cannot be so
construed, interpreted and administered shall be of no force or effect.


16.    Legal Fees. I agree that if Eaton substantially prevails in any
litigation arising out of or relating to this Agreement, Eaton shall be entitled
to recovery of its reasonable attorneys’ fees and associated costs, in addition
to any other relief mentioned herein.


17.    Choice of Law, Venue, and Jurisdiction. This Agreement shall be governed
by the laws of the State of Ohio, except any such laws that require the
application of another jurisdiction’s laws


18.    Severability and Reformation. The parties acknowledge that this Agreement
is valid and enforceable only to the extent permitted by applicable law. In the
event that Sections 12 or 13 of this Agreement are rendered unenforceable by a
court of law or by an arbitral body for any reason, I hereby acknowledge and
agree that Eaton does not owe me any financial obligation as I am not bound by
such section, nor will I seek any compensation from Eaton based on this
Agreement or any provision thereof. I agree that if any particular paragraphs,
subparagraphs, sections, phrases, words, or other portions of this Agreement are
determined by an appropriate court to be overbroad, invalid, or unenforceable as
written, they shall be modified as necessary to be made valid or enforceable,
and such modification shall not affect the remaining provisions of this
Agreement, or, if they cannot be modified to be made valid or enforceable, then
they shall be severed from this Agreement, and all remaining terms and
provisions shall remain enforceable.


19.    Nature of Grant. In accepting the grant, I acknowledge that:


(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time;


(b)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted repeatedly in the past and
all decisions with respect to future option grants, if any, will be at the sole
discretion of the Company;


(c)    I am voluntarily participating in the Plan;




--------------------------------------------------------------------------------





(d)    the Option and the Ordinary Shares subject to the Option are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or my employer, and which is
outside the scope of my employment contract, if any;


(e)    the Option and the Ordinary Shares subject to the Option are not intended
to replace any pension rights or compensation;
    
(f)    the Option and the Ordinary Shares subject to the Option are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, my employer, or any subsidiary or affiliate;


(g)    the future value of the underlying Ordinary Shares is unknown and cannot
be predicted with certainty;


(h)    in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Option resulting from
termination of my employment with the Company or my employer (for any reason
whatsoever and whether or not in breach of local labor laws) and I irrevocably
release the Company and my employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, I shall be deemed irrevocably to have waived any
entitlement to pursue such claim; and


(i)    in the event of termination of my employment (whether or not in breach of
local labor laws), my right to vest in the Option under the Plan, if any, will
terminate effective as of the date that I am no longer actively providing
services and will not be extended by any notice period mandated under local law
(e.g., active service would not include a period of “garden leave” or similar
period pursuant to local law); the Management Compensation Committee of the
Company shall have the exclusive discretion to determine when I am no longer
actively providing services for purposes of the Option.


20.    Data Privacy and Data Protection.
    
(a)     I hereby explicitly and voluntarily consent to the collection, use,
processing and transfer, in electronic or other form, of my personal data,
including my Data as that term is defined below, as described in this Agreement
and in any other award materials by and among, as applicable, my employer, the
Company, and its subsidiaries and affiliates, as well as third parties acting on
their behalf, for the exclusive purpose of implementing, administering and
managing my eligibility for and participation in the Plan.


(b)    I understand that the Company and my employer may hold certain personal
data about me, including but not limited to, my name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, benefit eligibility, nationality, job title, any Ordinary Shares or
directorships held in the Company, details of all awards or any other
entitlement to Ordinary Shares granted, canceled, exercised, vested, unvested or
outstanding in my favor, for the exclusive purpose of implementing,
administering and managing the Plan (collectively, the “Data”).
    
(c)    I understand that Data will be transferred to and processed and stored by
third parties assisting the Company with the implementation, administration and
management of the Plan, including Fidelity Stock Plan Services and any successor
Third Party Administrator, and I consent to such transfer, processing and




--------------------------------------------------------------------------------



storage. I understand that the Data may be transferred to and processed and
stored outside of my country of residence, including the United States of
America, and that the recipients’ country (including the United States) may have
different data privacy laws and protections than my country of residence, and I
nevertheless consent to the transfer, processing and storage of my data in those
nations. I understand that I may request a list with the names and addresses of
any potential recipients of the Data by contacting my local human resources
representative. I authorize the Company and any other possible recipients that
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, store, process, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing my participation in the Plan. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan or as otherwise may be
required by applicable law. I understand that I may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary and appropriate amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing my local
human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


21.    Non-U.S. Addendum. Notwithstanding any provisions in this Agreement, the
Option shall be subject to the special terms and conditions set forth in the
addendum attached hereto as Appendix A to this Agreement (the “Non-U.S.
Addendum”) for my country. Moreover, if I relocate to one of the countries
included in the Non-U.S. Addendum, the special terms and conditions for such
country will apply to me, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. The Non-U.S.
Addendum constitutes part of this Agreement.


APPENDIX A


Non-U.S. Addendum




